10

11

12

13

14

15

16

17

18

19

21

22

 

 

UNITED STATES D`ISTRICT COURT
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA,

Plaintiff,

JOSEPH ANTHONY MCDANIELS,

Del`endant.

 

 

CASE NO. CR12-()185JLR

ORDER DENYING MOTION
FOR JUDICIAL
RECOMMENDATION

Bet`ore the court is Defendant Joseph Anthony McDaniels’s “Pro Se Petitioner’s

Motion for Judicial Recornmendation.” (l\/[ot. (Dkt. # 143).) Specilically, Mr.

McDaniels’s motion states:

The petitioner seeks an order requiring the Bureau of Prisons (BOP)
personnel to conduct an individualized consideration Whether and for how
long Defendant/Petitioner should be placed in an RRC, and the eourt’s
consideration ot`home-cont`lnement for a portion of home confinement Whieh
Would equal the 18 months left of Petitioner’s sentence

(Id. at 1.) For the reasons stated below, the motion is DENIED.

//

ORDER - l

 

10

11

12

13

14

15

16

l7

18

19

20

21

22

 

 

The court has no legal authority to grant Mr. l\/[cDaniels’s motion for an order
directing the Bureau of Prisons (“BOP”) to take a specific act. The requested order
Would amend the judgment in this matter. (See Judgment (Dkt. # 115)_) Federal Rules of
Criminal Procedure 35 and 36 govern the limited circumstances under Which a court can
amend a judgment, and they are not satisfied here. See Fed. R. Crim. P. 35 (outlining
circumstances under which a court may correct or reduce a sentence); Fed. R. Crim. P. 36
(providing that a court may correct a clerical error in a judgment). Nor does the Second
Chance Act, 18 U.S.C. § 3624, Which Mr. l\/[cDaniels cites in his motion, provide a basis
for the relief he requests The Second Chance Act vests discretion in the Director of the
BOP to determine how much time, not to exceed 12 months, an inmate may spend in
pre-release custody. See 18 U.S.C. § 3624(c). “[A] district court may not encroach upon
the BOP’s authority to decide Whe_re the prisoner may be confined during the pre-release
period.” United Smtes v. Holcomb, No. CR 01-00218 KG, 2018 WL 1896542, at *2 (D.
N.l\/l. Apr. 18, 2018) (Citing United Smtes v. Lcmghlin, 933 F.2d 786, 789 (9th Cir.

199ni

For the foregoing reasons, the court DENIES l\/[r. McDaniels’s motion for a

@,W

JA"sLh oBART
United Stat s District Judge

judicial recommendation (Dl<t_ # 143).

45
Dated this EL day of January, 2019.

 
 

ORDER - 2

 

